Case 1:20-mj-00001 Document1-1 Filed 01/21/20 Page 1 of 13 PagelD #: 6

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

IN THE MATTER OF THE SEARCH OF

A 2010 Acura ZDX, BEARING WV Case No. 1:20-mj-00001
REGISTRATION 3YY434 REGISTERED

TO BESSIE A TYSON

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

 

I, Benjamin Henrich, being first duly sworn on oath, depose

and say:
Ir. INTRODUCTION AND AGENT BACKGROUND
1. I am a Special Agent of the Department of Justice,
Drug Enforcement Administration (DEA). As such, I am “an

investigative or law enforcement officer of the United States,”
as defined within Section 2510(7) of Title 18, United States
Code (USC), and empowered by law to conduct investigations of,
and to make arrests for, offenses enumerated in Title 21 of the

United States Code. I have been employed as a Special Agent with

DEA since October 2017. I am currently assigned to the
Charleston District Office (CDO), Charleston, West Virginia,
Tactical Diversion Squad (TDS), investigating narcotics

trafficking, money laundering, and the diversion of licit
pharmaceutical controlled substances and listed chemicals.

2. I received approximately seventeen (17) weeks of
specialized training in Quantico, Virginia, pertaining to
narcotics trafficking, money laundering, undercover operations,
and electronic and physical surveillance procedures.

3. Prior to being a DEA Special Agent, I was a sworn law
enforcement officer in the states of Wisconsin and Minnesota
since 2003. In that capacity, I investigated many violations of

Wisconsin and Minnesota State Laws, including the narcotics laws

 
 

Case 1:20-mj-00001 Document 1-1 Filed 01/21/20 Page 2 of 13 PagelD #: 7

of the State of Wisconsin and State of Minnesota. As a result,
IT have become familiar with methods of operation of drug
traffickers and organizations. In Minnesota, I spent
approximately 3 years as a DEA Task Force Officer assigned to
the Minneapolis District Office and enforced Title 21
violations. As a Special Agent with the DEA, I have the
responsibility of working with other federal and state law
enforcement officers in investigations of violations of federal

and state controlled substance laws, including the investigation

of heroin, schedule II pharmaceutical pills, cocaine,
methamphetamine, marijuana and other dangerous drug
organizations.

4. I have participated in narcotics investigations at

both the local and federal level, and I have participated in
numerous federal search warrants, which resulted in the seizure
of controlled substances and the successful prosecution of
numerous defendants. As a result, I have become familiar with
methods of operation of drug traffickers and organizations. As
a Special Agent with the DEA, I have the responsibility of
working with other federal and state law enforcement officers in
investigations of violations of federal and state controlled
substance laws, including the investigation of cocaine,
methylenedioxymethamphetamine (MDMA), methamphetamine, heroin,
marijuana and other dangerous drug organizations.

5. I have participated in the debriefing of defendants,
witnesses, and informants, during which time I have discussed
with them their methods of drug smuggling, distribution,
packaging, trafficking, avoiding law enforcement, and laundering
proceeds, among other concerns related to drug trafficking. I
have discussed and learned from other law enforcement

investigators in regards to these matters as well.

 
Case 1:20-mj-00001 Document 1-1 Filed 01/21/20 Page 3 of 13 PagelD #: 8

6. Based on my training, experience and conversations
with other experienced narcotics investigators, I have gained
experience in the techniques and methods used by drug
traffickers to distribute controlled substances, their use of
cellular phones and other electronic communication devices to
facilitate their trafficking activity, and the methods used to
conceal and launder the proceeds of said activity.

7. Through my involvement as a case agent in numerous
Title III investigations, I have gained experience from
investigations involving the interception of wire
communications. I have been directly involved in the review and
deciphering of intercepted coded conversations between narcotics
traffickers that were later corroborated by surveillance.
Throughout my law enforcement career, I have spoken with, worked
with, and gained knowledge from numerous experienced federal,
state, and local narcotics officers about drug traffickers and
their use of cell phones to facilitate drug trafficking by, for
example, using code during their conversations. I have also
received extensive instruction and practical training on
intercepting communications and conducting coordinated
surveillance while at the DEA Academy.

8. Based on the facts set forth in this affidavit, there
is probable cause to believe that violations of 21 U.S.C.
Sections 841 (a)(1) and 846 have been committed, are being
committed, and will be committed by James WALKER, and/or
additional known and unknown persons. There is also probable
cause to believe that search of the Target Vehicle, described in
Attachment A will constitute evidence of these criminal
violations, as described in Attachment B, and is likely to lead
to additional evidence of drug trafficking activity.

9. The facts in this affidavit come from my personal

observations, my training and experience, and information

 

 

 
Case 1:20-mj-00001 Document 1-1 Filed 01/21/20 Page 4 of 13 PagelD #: 9

obtained from other agents and witnesses. I have not included
every fact concerning this investigation. This affidavit is
intended to show merely that there is a sufficient factual basis
for a fair determination of probable cause to support the

Application.

IIT. PURPOSE OF THIS AFFIDAVIT

10. This affidavit is submitted in support of an
application for a search warrant, all with respect to the
following target vehicle:

a. Target Vehicle: A dark grey Acura ZDX bearing
West Virginia license plate 3YY434 registered to Bessie A TYSON,
PO Box 631, Bluefield, West Virginia with VIN#2HNYB1H45AH502424.
The Target Vehicle was seized at 114 Azalea Street, Princeton,
WV on January 10, 2020. That same day, investigators
transported the Target Vehicle to the West Virginia State Police
Detachment in Princeton, WV. The Target Vehicle is currently
located at the West Virginia State Police Detachment in
Princeton, West Virginia.

11. Authority is requested to apply not only to the above
described target vehicle, but also to any other locked
compartments that may be located within the above described
target vehicle and may contain items as described in Attachment
B.

12. This is the first application in this district for a
search warrant for the above listed Target Vehicle.

IIL. SOURCES OF INFORMATION

13. I have obtained the facts set forth in this Affidavit

through personal participation in the investigation, from oral

and written reports of other law enforcement officers, from

 

 
 

Case 1:20-mj-00001 Document 1-1 Filed 01/21/20 Page 5 of 13 PagelD #: 10

records, documents and other evidence obtained during this
investigation, from confidential sources and sources of
information who are associated with, and knowledgeable about,
the subjects of this investigation and their confederates, and
from other sources of information as referenced herein. I have
reviewed official reports prepared by other law enforcement
officers participating in this investigation and in the other
related investigations by agencies referenced in this Affidavit.

14. When this Affidavit refers to vehicle ownership,
either I or other agents involved in the investigation have
reviewed the relevant state vehicle records from the West
Virginia Department of Motor Vehicles (“DMV”), or the equivalent
agency in other states. Similarly, when I refer to
identification documents, either I or other agents involved in
the investigation have reviewed the relevant driver license or
similar records maintained by DMV or the equivalent agencies in
other states. When I refer to the criminal history of a
subject, either I or other agents involved in the investigation
have reviewed the available criminal history from state or
federal agencies.

15. During this investigation we have monitored and/or
recorded conversations between Confidential Sources and targets
of this investigation. These conversations have been conducted
in English. When I refer to these conversations in this
affidavit, I am relying on summary translations that have been
provided to me by investigators who are familiar and have worked
extensively on this investigation or I have myself listened to
the recorded conversations.

16. On August 5, 2019, U.S. District Judge Irene C. Berger
signed an order authorizing the interception of wire

communications to/from James WALKER’s phone, (929)264-3076 (TT1)

 
Case 1:20-mj-00001 Document 1-1 Filed 01/21/20 Page 6 of 13 PagelD #: 11

and the interception of wire communications to/from phone,
(304) 716-2086 used by both James WALKER and Keith Blakely (TT2).
IV. PROBABLE CAUSE

17. This investigation began in August 2017, after
investigators with Southern Regional Drug and Violent Crime Task
Force (SRDVCTF) received information from various sources of
information and other law enforcement agencies about an
unidentified black male, known at that time as “X” as being a
large supplier of pills. Investigators with the SRDVCTF later
developed two confidential sources who were able to make
multiple controlled purchases from James WALKER a.k.a. “X” and
his associates.

18. During the investigation, two Confidential Sources
were utilized to make controlled purchases of pills from the
James WALKER Drug Trafficking Organization (D.T.0O.) On each
occasion, the CS would call a phone that would be answered by
James WALKER and he would direct the CS to a location to
purchase the pills. The CS would then meet a black male to
conduct the transaction. The CS’s stated that some of the names
of the males that they met were “Bumpy”, “Sife”, “Zo”, and
“Little Fatty”.

19. On August 5, 2019, U.S. District Judge Irene C. Berger
signed an order authorizing the interception of wire
communications to/from James WALKER’s phone, (929)264-3076 (TT1)
and the interception of wire communications to/from phone,
(304) 716-2086 used by both James WALKER and Keith BLAKELY (TT2).
Interception began on August 7, 2019 and investigators quickly
determined that TT2 was used to distribute pills to local re-
distributors in the greater Mercer County area.

20. The paragraphs below will discuss the seizure of the
above described Target Vehicle, which occurred on January 10,

2020. The Target Vehicle was seized after the arrest of James

 

 
Case 1:20-mj-00001 Document 1-1 Filed 01/21/20 Page 7 of 13 PagelD #: 12

WALKER at 114 Azalea Street, Princeton, West Virginia. It is
believed that the Target Vehicle was used to transport Schedule
II pills that were sold by the WALKER D.T.O. and to collect drug
proceeds. These beliefs are supported by intercepted
communications and coordinated surveillance. Additionally, a
drug detection K-9 alerted to the presence of narcotics in the
Target Vehicle before the vehicle was towed.

A. January 10, 2020: Target Vehicle Seized after arrest of
James WALKER at 114 Azalea Street, Princeton, West Virginia.

21. In the paragraph below, I discuss the arrest of James
WALKER and the seizure of the Target Vehicle. On December 17,
2019 evidence was presented to a Grand Jury sitting in the
Southern District of West Virginia based on the investigation
into the WALKER D.T.O. A true bill was returned for James
WALKER and a federal arrest warrant was issued on December 18,
2019.

22. On January 10, 2020 investigators with Southern
Regional Drug and Violent Crimes Task Force located the Target
Vehicle parked outside 114 Azalea Street, Princeton, West
Virginia. Throughout the investigation into the WALKER D.T.O.,
James WALKER was observed driving the Target Vehicle, and would
transport other members of the WALKER D.T.O. to locations in the
Princeton, West Virginia area to distribute Schedule II pills.

23. Surveillance was established at 114 Azalea Street and
investigators observed a female, who was identified as Michelle
MITCHELL, who investigators knew that James WALKER and Michelle
MITCHELL had a child in common, leave the residence in a
different vehicle and then return. Investigators contacted
members of the US Marshal’s Task Force to assist in the
apprehension of James WALKER due to a violent criminal history

that included assaults.

 
Case 1:20-mj-00001 Document 1-1 Filed 01/21/20 Page 8 of 13 PagelD #: 13

24. Members of the US Marshal’s Task Force approached the
house and knocked and announced and then made entry into the
residence. James WALKER was located inside the residence and
was taken into custody without incident.

25. Michelle MITCHELL told investigators that James WALKER
arrived at her house about 2 days prior and he had been driving
the Target Vehicle. Car keys for the Target Vehicle were
located in the bedroom on the nightstand next to bed that James
WALKER was laying on. A large amount US Currency was found in
James WALKER’s pants pockets as well.

26. Investigators requested a drug detection K-9 to
respond to the location. A drug detection K-9, “Ace”, arrived
at the location and conducted an exterior open air sniff of the
vehicle. The K-9 handler stated that the K-9 had a positive
indication for the odor of narcotics coming from the vehicle.

27. The Target Vehicle was then towed to the West Virginia
State Police Detachment by Brownings Towing. Investigators
followed the tow truck from 114 Azalea Street to the State

Patrol Detachment.

Vv. CONCLUSION

28. Based on the investigation to date, summarized above,
investigators believe the above described Target Vehicle is
likely to contain evidence of drug trafficking, as described in
Attachment B, and other crimes committed by James WALKER and

others.

VI. AUTHORIZATION REQUEST

34, Based on the foregoing, I request that the Court issue

 

 
Case 1:20-mj-00001 Document 1-1 Filed 01/21/20 Page 9 of 13 PagelD #: 14

the proposed search warrant.

njamin S. Henrich
cial Agent

Drug Enforcement Administration

SUBSCRIBED AND SWORN before me this O day of January,

” Lee

HONORABLE Omar Jd. Aboulhosn
United States Magistrate Judge
 

Case 1:20-mj-00001 Document 1-1 Filed 01/21/20 Page 10 of 13 PagelD #: 15

ATTACHEMNT A

Property to be searched

Target Vehicle: A dark grey Acura ZDX bearing West Virginia
license plate 3YY434 registered to Bessie A TYSON, PO Box 631,
West Virginia with VIN#2HNYB1H45AH502424. The Target Vehicle
was seized in Princeton, Mercer County, WV on January 10, 2020.
That same day, investigators transported the Target Vehicle to
the West Virginia State Patrol Princeton (West Virginia). The
Target Vehicle is currently located at the West Virginia State
Patrol Princeton Detachment.

 

 
16

20-mj-00001 Document 1-1 Filed 01/21/20 Page 11 of 13 PagelD #

Case 1

 

2]
aH
cf

 

 
 

Case 1:20-mj-00001 Document 1-1 Filed 01/21/20 Page 12 of 13 PagelD #: 17

ATTACHMENT B

Particular Things to be Seized

1. Log books, notes, records, customer lists, ledgers, and
other papers and property relating to the transportation,
ordering, purchasing, processing, storage, and distribution of
controlled substances, including but not limited to heroin,
methamphetamine and prescription pills.

2. Receipts and other items related to money wire transfers
and evidence of the transfer or concealment of money.

3. Cellular telephones and electronic devices believed to

be used to facilitate drug trafficking.

4. United States currency and other financial instruments
5. Photographs of assets, narcotics, or co-conspirators.
6. The opening, search and removal, if necessary, of any

safes or any locked receptacle or compartment, as items described

in this attachment could be maintained within.

7. Any papers or items indicating occupancy, residency, or
rental.
8. Drug paraphernalia and equipment, related to the sale,

manufacture, processing and storage of controlled substances,
including but not limited to scales, cutting agents, and packaging
materials.

9. All firearms and ammunition.

 
Case 1:20-mj-00001 Document 1-1 Filed 01/21/20 Page 13 of 13 PagelD #: 18

10. Controlled substances including but not limited to

heroin, fentanyl, cocaine, and pharmaceuticals.

 

 
